Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status:
	Claim 18 is new.
	Claims 1-18 are pending.
	Claims 14-17 are withdrawn. 
	Claims 1-13 and 18 are under examination. Applicant’s amendments have necessitated a new ground of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 3/8/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Claims 1-13 were rejected under 35 U.S.C. 103(a) as being unpatentable over Chun et al. (US 20110143429) and Greiner et al. (Angew. Chem. Int. Ed 2007;46:5670-5703). Applicant’s amendments have overcome this rejection and it is withdrawn. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-13 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Datta et al. (US 20120239161). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    320
    786
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1, 6 and 13, Datta et al. teach a porous fully resorbably scaffold for repair of damaged tissue in a patient [0008-0009, 0054], hence a biodegradable scaffold for tissue repair, and in an embodiment of making a composite mesh, also naturally porous, where: “multiple layers of reinforcement and elastomeric matrix can be stacked in an alternating fashion and an adhesive, such as polycaprolactone (PCL) [0323], can be used to incorporate the alternating layer” [0326] where the elastomeric matrix is made of fibers [0327] and the reinforcement material layer is made of fibers such as braided yarns [0328, 0333], thus a woven component of instant claim 6, thus providing a scaffold formed of a layered material and two or more porous polymer fibre layers with an adhesive component between each layer. 
	With regard to instant claims 1-3, Datta et al. teach that: “The adhesive can be applied between the reinforcement and elastomeric matrix by melt-bonding the adhesive the reinforcement and elastomeric matrix. In another embodiment, the adhesive can be applied either to reinforcement or the elastomeric matrix…. Upon In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to instant claim 4, Datta et al. teach curing the adhesive for between 10 minutes and 3 hours [0324] which is at least about 30 seconds prior to cooling. 
	With regard to instant claim 5, Datta et al. teach adding cells and additional agents to the scaffold [0058, 0060, 0298-0300]. 
	With regard to instant claims 7 and 8, the fibres are made by electrospinning [0331]. 
	With regard to instant claim 9, Datta et al. teach making a grid [0275, 0283, 0321, 0334, 0337]. 
	With regard to instant claim 12, Datta et al. guide the artisan to biocompatible polymers of dioxanone (PDO) [0330]. 
With regard to instant claim 18 which states that the adhesive component and not the adhesive layer is non-porous, then the PCL adhesive component of Datta et al. is also non-porous because it is the same adhesive component taught by Applicant.  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Datta et al. is that Datta et al. do not expressly forming a layered material by laying a material layer onto two or more porous polymer fibre layers such that there is an adhesive component between each layer and heating the layered material to a temperature above the melting temperature of the adhesive components but below the melting temperature of the material layer and the two or more porous fibre layers and then cooling the layered material to a temperature below the melting temperature of the adhesive component to thereby bond the layered material together to form a biodegradable scaffold with electrospinning onto a grid. This deficiency in Datta et al. is cured by the teachings of Datta et al. 
2. The difference between the instant application and Datta et al. is that Datta et al. do not expressly teach incorporating the additional agent during the spinning process. This deficiency in Datta et al. is cured by the teachings of Datta et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a tissue engineering scaffold research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from tissue engineering technology and polymer chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
, as suggested by Datta et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the instant claims are directed to “a material layer” which is properly interpreted to mean one or more material layers. It is well-understood that in a claim using an open-ended transition term "comprising," the article "a" ordinarily means "one or more." SanDisk Corp. v. Kingston Tech. Co., 695 F.3d 1348, 1360 (Fed. Cir. 2012). The instant claims to not exclude more than one material layer and thus it is merely following the directions set forth by Datta et al. as discussed above to produce the scaffold as instantly claimed. Furthermore, Datta et al. teach the artisan to make a grid and teach the artisan to electrospin the fibers. It is then obvious to electropsin the fibers onto a grid to form the grid taught by Datta et al. with a reasonable expectation of success. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate the additional agent during the spinning process, as suggested by Datta et al., and produce the instant invention.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s arguments are moot in view of the new ground of rejection. 

Conclusion

No claims are allowed.
Hammer et al. (US 20030220700) teach in claim 18:

    PNG
    media_image2.png
    428
    665
    media_image2.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613